DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments and claim set filed 03/04/2022 have received and entered into the case record.
Claims 1-31 are pending and examined on the merits.

	Claims 1-22 and 28-31 are allowable. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was giving in an interview with Nicole Kling on March 17, 2022 and subsequently on March 21, 2022 
The application has been amended as follows: 

Claim 5: replace “CHIR 99021” with “CHIR99021”
Claim 6: insert “agonist” after the term “BMP”
Claim 8: delete “(Y)” at the end of the claim
Claim 11: replace “or” with “and” in line 2
Claim 16: insert “pluripotent” in front of “stem” in lines 3, 4, 6 and 7 (i.e. pluripotent stem cells)
Claim 16: delete the comma in line 5 after “with”
Claim 17: replace “wherein the stem cells” with “wherein the pluripotent stem cells” in line 1
Claim 20: replace “the stem cells” with “the pluripotent stem cells”
Claim 21: replace “the stem cells” with “the pluripotent stem cells”
Claims 23-27 are canceled. 
 is replaced with the following claim: 
Claim 28. The method of claim 1, further comprising administering the airway basal cells to the trachea of a subject with a pulmonary disease.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest art is McCauley et al. in view of Rock et al., Tadoroko et al., and Horani et al. as set forth in the previous Office Action filed 10/06/2021. 
The combination of these references do not provide for a method of generating airway basal cells as recited in the instant claims of the present invention. Smad inhibition is not taught in these references to generate airway basal cells, furthermore, Mou et al., teaches that Smad inhibition inhibits the differentiation into airway basal cells the and is merely useful for expansion of the progenitor cells.  Upon further consideration and search, no prior art was found utilizing Smad inhibition in their method of culturing to yield the airway basal cells of the present invention. In order to place the claim set in condition for allowance, claims 23-27 were rejected as the basal cell population claimed has not been described as being structurally different than the naturally occurring product. Additionally, the rejection regarding claims 25-27 would still stand as the nucleic acid is taught in the art and the unexpected success of the basal airway cells is directed towards the method involving Smad inhibition and not towards a nucleic acid. Additionally, claim 28 was amended to further depend on claim 1 in order to utilize the basal cells made by the invention in a treatment for pulmonary disease and claim 16 and applicable dependent claims were amended to recite pluripotent stem cells in order to place the claims in commensurate with the scope of the invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA F CONNORS/
Examiner, Art Unit 1632


/TAEYOON KIM/Primary Examiner, Art Unit 1632